internal_revenue_service significant index no department of the treasury washington dc _person to contact telephone number refer reply to op e ep a date jun in re this is in response to your request for a ruling regarding a proposed transaction between a pension_plan sponsored by the above-named corporation the taxpayer's plan and a multi-employer plan of which the above-named corporation is a contributing sponsor facts the taxpayer sponsors a defined benefit pension_plan for its employees other than leased employees and such employees who are covered under a collective bargaining agreement the taxpayer also contributes to a defined benefit multi-employer plan which provides benefits to those of the taxpayer's employees who are covered under a collective bargaining agreement both plans are qualified_plans under sec_401 of the internal_revenue_code code also both plans are subject_to title iv of the employee_retirement_income_security_act_of_1974 erisa applies actuarial projections indicate that the multi-employer plan will become insolvent within several years the trustees of the multi-employer plan along with the associated union the contributing employers including the taxpayer and the pension_benefit_guaranty_corporation entered into an agreement the agreement that is intended to keep the multi-employer plan solvent for several additional years one provision of the agreement calls for the multi-employer plan to identify employee groups whose liabilities might be transferred to overfunded defined benefit plans and to use its best efforts to effect such transfers the taxpayer proposes to have liabilities under the multi-employer plan attributable to its employees transferred into the taxpayer's plan which is an overfunded single- employer plan overfunded plan the taxpayer's plan is overfunded on a termination basis by an amount which exceeds the present_value of the liabilities that would be transferred from the multi-employer plan the group_of_employees that was covered by the overfunded plan is different from the group that was covered by the multi-employer - bis as a result of the proposed transfer the taxpayer will be relieved of any withdrawal_liability that might otherwise have been imposed under subtitle e of title iv of erisa in the instant case the amount of the withdrawal_liability is approximately of the value of the transferred liabilities and as a result of the proposed transfer the withdrawal_liability that would otherwise be imposed en the taxpayer will be reduced to zero requested ruling sec_1 will the transfer of benefit liabilities from the multi-employer plan into the taxpayer's plan and the subsequent payment of such benefits from the taxpayer's plan cause the taxpayer to recognize income for purposes of the federal_income_tax will the transfer of liabilities constitute a reversion whether deemed or actual of pension assets that would cause the taxpayer to be liable for the excise_tax imposed under sec_4980 of the code law sec_61 of the code provides that gross_income is defined to include all income from whatever source derived except as otherwise provided in subtitle a of the code sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxab e year of any-amount deducted in any prior taxable_year to the extent such amaunt did not reduce the amount of tax imposed by this chapter this section constitutes the codification of the so-called exclusionary portion of the tax_benefit_rule the balance of the tax_benefit_rule known as the inclusionary portion has been clarified in revrul_68_104 c b which provides that where amounts previously deducted from gross_income which thereby effected a tax_benefit are recovered in subsequent years such recoveries are includible gross_income for the year of recovery this so-called tax_benefit_rule was originally fashioned by the judiciary in order to approximate the results produced by a tax system based on transactional rather than annual accounting the rule was applied by the united_states supreme court in 460_us_370 the tax_benefit_rule as formulated in this decision provides that a taxpayer includes income when an event occurs which is fundamentally inconsistent with a deduction taken in a prior year unless a nonrecognition_provision of the code prevents inclusion thus under hillsboro an actual recovery_of the amount in question is net necessary the determination that must be made under the hillsboro test is whether the subsequent event would have foreclosed the earlier deduction if the subsequent event and the event giving rise to the deduction had occurred in the same year if the subsequent event would have foreclosed the deduction the event is fundamentally inconsistent and the taxpayer must include the amount as income in the year of the subsequent event sec_401 and sec_414 of the code provide in part that a_trust which forms part of a plan shall not constitute a qualified_trust under sec_401 unless in the case of any merger or consolidation of the plan with or in-the case of any transfer of assets or liabilities of such plan to any other trust plan each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated however this requirement does not apply to any multi-employer plan with respect to any transaction to the extent that participants either before or after the transaction are covered under a multi-employer plan to-which title iv of erisa applies code sec_4980 imposes an excise_tax in the event of an employer_reversion from a qualified pian under code sec_4980 the term employer_reversion is defined generally to mean the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan analysis the use of surplus funds in the overfunded pian to fund benefits attributable to the taxpayer's collectively-bargained employees which would otherwise be funded in part by future payments of withdrawal_liability under subtitle e of title v of erisa is consistent with the use that was intended when deductions were claimed under code sec_404 for contributions to the taxpayer's plan accordingly we conclude that the proposed transfer of liabilities will not cause the taxpayer fo recognize income for purposes of the federal_income_tax under the same analysis we find that this transfer of iabilities will not create an employer_reversion within the meaning of code sec_4980 conclusion subject_to the caveat that this proposed transfer of liabilities will not cause a violation of code sec_401 and sec_414 with respect to the non-collectively- bargained participants under the taxpayer's plan we find that i the proposed transfer will not cause the taxpayer to recognize income for purposes of the federal_income_tax and ii the proposed transfer will not create an employer_reversion within the meaning of code sec_4980 this ruling is directed only to the taxpayer that requested it sec_64 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely carol gold director employee_plans division
